Appeal from a *1192judgment of the Ontario County Court (Frederick G. Reed, J.), rendered June 20, 2003. The judgment revoked defendant’s probation and imposed a sentence of incarceration.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
Defendant appeals from a judgment that revoked his probation and imposed an indeterminate term of incarceration of IV2 to 4V2 years. County Court did not err in revoking defendant’s probation because the People proved by a preponderance of the evidence that defendant violated two conditions of his probation (see People v Pettway, 286 AD2d 865 [2001]). We further conclude that defendant’s sentence is not unduly harsh or severe.
Defendant’s remaining contention is without merit. Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Martoche and Smith, JJ.